519 F.2d 1375
UNITED STATES of America, Petitioner-Appellee.v.Gabriel MARTINEZ-TAPIA, Respondent-Appellant.
No. 73-2121.United States Court of Appeals,
Ninth Circuit.
Aug. 6, 1975.

Robert L. Boles (argued), Federal Defenders, San Diego, Cal., for respondent-appellant.
Lyn I. Goldberg, Asst. U.S. Atty.  (argued), Harry D. Steward, U.S. Atty., James W. Meyers, Asst. U.S. Atty., on the petition for rehearing, San Diego, Cal., for petitioner-appellee.
OPINION ON REHEARING
Before DUNIWAY and SNEED, Circuit Judges, and SWEIGERT,* District Judge:
PER CURIAM:


1
The petition for a rehearing is granted.  The prior opinion in this case, 499 F.2d 1244 is withdrawn, and the judgment appealed from is affirmed on the authority of United States v. Peltier, 1975, 422 U.S. 531, 95 S.Ct. 2313, 45 L.Ed.2d 374.



*
 The honorable William T. Sweigert, Senior United States District Judge for the Northern District of California, sitting by designation